DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the turbofan engine maintains an engine pressure ratio of the unmodified turbofan engine in the turbofan engine”.  It is unclear which pressure ratio is being maintained, as an engine pressure ratio is not previously claimed.  Maintaining a pressure ratio with a previous iteration does not limit the pressure ratio of the claimed turbofan engine, because previous iterations are not part of the claim and the claim is not drawn to a method of modifying a turbofan engine, making it unclear how the limitation further limits the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 does not appear to further limit claim 18, upon which it depends because the limitation “the low pressure turbine … is modified to provide a flow cross-sectional flow area through the low pressure turbofan at an axial location thereof” does not add structure or change the function of the claimed structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-11, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Care EP 1031715 A2.
	In regards to Independent Claim 1, Care teaches a turbofan engine (10), comprising; a core engine (from compressor 12 to turbine 16) including at least one high pressure spool assembly (20) and a combustion chamber (14); a modified fan (11) retrofittably mechanically coupled to a low pressure turbine (17) that is in turn driven by hot gases generated by the core engine (17 downstream of turbine 16); wherein said modified fan is derived from or replaces an unmodified fan (11 is the current fan on the engine of figure 1, such that it replaces any previous iterations of the fan); wherein said modified fan is configured for generating a reduced bypass flow during operation of the turbofan relative to the unmodified fan (presence of generator 51 on low pressure shaft 18 reduces available power to fan 11), effective for said low pressure turbine to generate an excess shaft power above a baseline power required for driving said modified fan during operation of the turbofan engine (power extracted by turbine 17 is split between fan 11 and generator 51); wherein the modified fan comprises a plurality of modified fan blades (at least two blades 11 shown in figure 1), wherein each said modified fan blade of said plurality of modified fan blades of the modified fan includes a corresponding inner blade portion having an inner radial portion geometry and an angle of attack (geometry and angle of attack of each blade is present on an inner radial portion extending to a radial position in line with the front of the core casing shown in figure 1 below); and wherein said inner blade portion of each fan blade of the modified fan radially extends from a respective blade root to a radial position corresponding to the radial position of a leading edge of a casing of the core engine (as shown in figure 1 below).

    PNG
    media_image1.png
    530
    545
    media_image1.png
    Greyscale

Figure 1 of Care
	Regarding Dependent Claim 2, Care teaches that the modified fan is configured to produce a reduced bypass thrust (a portion of the power extracted by turbine 17 is consumed by generator 51), as compared with the bypass thrust generated by the unmodified fan when coupled to the turbofan engine in place of the modified fan (fan 11 generates less thrust than a turbofan engine that does not have a generator connected to the low pressure spool).
	Regrading Dependent Claim 9, Care teaches that the modified fan (11) and said low pressure turbine (17) are provided in a low pressure spool assembly (11 and 17 connected through spool 18).
	Regarding Dependent Claim 10, Care teaches that the turbofan engine is configured for being operatively coupled to an electrical generator (51) to enable conversion of said excess shaft power to electrical power (paragraph [0032]).
	Regarding Dependent Claim 11, Care teaches that the turbofan engine is a multi-spool, high bypass, forward fan, turbofan gas turbine engine (as shown in figure 1), wherein the modified fan is forward mounted with respect to the core engine (11 at forward end of engine 10 in figure 1).
	Regarding Dependent Claim 16, Care teaches that the modified fan and said low pressure turbine are provided in a single rotor assembly (11 and 17 connected to shaft 18).
	Regarding Dependent Claim 18, Care teaches that the turbofan engine maintains an engine pressure ratio of the unmodified turbofan engine in the turbofan engine (pressure ratio of turbofan engine 10 will be the same as an unmodified turbofan engine with the same pressure ratio, where the details of the unmodified engine are not claimed).
	Regarding Dependent Claim 19, Care teaches that the low pressure turbine in the turbofan engine is modified with respect to the low pressure turbine in the unmodified turbofan engine to provide a flow cross-sectional flow area through the low pressure turbine of the turbofan at an axial location thereof (17 is modified versus an unclaimed unmodified turbofan to provide a cross-sectional flow area, where a flow cross-sectional flow area is present in all low pressure turbines at axial locations).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Care as applied to claim 10 above, and further in view of McLoughlin 2009/0289456.
	Regarding Dependent Claims 12 and 13, Care teaches the invention as claimed and discussed above, and further teaches an electric generator (51) coupled to the low pressure shaft (18).  However, Care does not teach that the electric generator is selectively coupled to the fan or low pressure turbine.  McLoughlin teaches a clutch (42) coupling an electric generator (36) to a low pressure shaft (34).  It would have been obvious to one of ordinary skill prior to the filing date of the invention to modify the electric generator of Care with the clutch of McLoughlin, in order to selectively connect the low pressure shaft to the electric generator (paragraph [0007]).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Care as applied to claim 1 above, and further in view of Seidel 4,767,270.
	Regarding Dependent Claim 14, Care teaches the invention as claimed and discussed above, and Care further teaches that the engine is a multi-spool (3 spools in figure 1), high bypass (bypass flow through duct with vanes 22) turbofan engine (figure 1).  However, Care does not teach that the fan is aft mounted.  Seidel teaches using an aft mounted fan (21) in a gas turbofan engine (11).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to replace the forward mounted fan of Care with the aft mounted fan of Seidel, in order to increase efficiency with lower loading along the length of the fan blades (Col. 5, ll. 54-58).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Care as applied to claim 1 above, and further in view of Griswold 3,994,128.
	Regarding Dependent Claim 17, Care teaches the invention as claimed and discussed above.  However, Care does not teach a thrust bearing arrangement for balancing a net axial force corresponding to said excess shaft power.  Griswold teaches using a thrust bearing (108) to support a low pressure shaft (Col. 5, ll. 47-50).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the engine of Care with the thrust bearing of Griswold, in order to fix the axial relationship between the fan and the shaft (Col. 5, ll. 47-50).

Allowable Subject Matter
Claims 4, 15, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 4, that the outer radial portion of the fan blades is absent from the modified fan; prior art fails to teach, in combination with the other limitations of dependent claims 15 and 22, that the inner blade portion of each fan blade includes a respective modified blade tip; prior art fails to teach, in combination with the other limitations of dependent claim 20, an exhaust diffuser configured to reduce core engine thrust.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741